Name: Council Decision 2010/53/CFSP of 30 November 2009 concerning the conclusion of the Agreement between Australia and the European Union on the security of classified information
 Type: Decision
 Subject Matter: European construction;  information technology and data processing;  Asia and Oceania;  information and information processing;  politics and public safety;  international affairs
 Date Published: 2010-01-30

 30.1.2010 EN Official Journal of the European Union L 26/30 COUNCIL DECISION 2010/53/CFSP of 30 November 2009 concerning the conclusion of the Agreement between Australia and the European Union on the security of classified information THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 24 thereof, Having regard to the recommendation from the Presidency, Whereas: (1) At its meeting on 9 March 2009, the Council decided to authorise the Presidency, assisted by the Secretary-General/High Representative (the SG/HR) and fully associating the Commission, to open negotiations in accordance with Article 24 of the Treaty on European Union with Australia in order to conclude a security of information Agreement. (2) Following that authorisation to open negotiations, the Presidency, assisted by the SG/HR, negotiated an Agreement with Australia on the security of classified information. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between Australia and the European Union on the security of classified information is hereby approved on behalf of the European Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the European Union. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 30 November 2009. For the Council The President B. ASK